Sam Robinson, Associate Justice. Appellant, Louise Ballard, filed this suit alleging that she is a resident of New York; that she is the owner of certain property in Helena, and delivered possession of the property to appellee, John Wesley Jackson “with the directions that he was to look after and care for said property, collect the rental accruing from the same, and remit to her the unconsumed portion of the rentals.” Appellant asked that appellee be required to make a statement of account of rents received and that he be permitted to ‘ ‘ take credit for all amounts that he has expended, if any, for taxes, insurance, and repairs, if any, and that he be required to produce as exhibits the receipts and invoices showing the amounts of his expenditures.” Jackson answered alleging that appellant had conveyed the property to him by deed reserving to herself a life estate. He further alleged that appellant had authorized repairs to the property and the payment of taxes and insurance; that he had expended $2,363.61 on those items and that the rents had not been sufficient to repay him for the money he advanced for such purposes. He submitted an itemized statement of account showing the expenditures. Appellant then filed an amended Complaint and acknowledged that she had conveyed the property to Jackson reserving the rents and profits during her lifetime. AppeHant did not testify in the case either directly or by deposition. After considering all of the evidence, the Chancellor rendered a decree in favor of Jackson. Jackson claims to have spent $2,363.61 on insurance, taxes and repairs, but $300.00 of this amount was for his own services. Under the circumstances we do not think he is entitled to be reimbursed for that time. He has collected $916.00 in rents. Prior to making the repairs, the two houses involved were vacant, uninhabitable, and produced no revenue. Appellant executed the deed to Jackson in April, 1957, and subsequently authorized him to do what he considered best in connection with the property. On one occasion she wrote “I told John Wesley (the appellee) to do the very best he could with those shacks down there.” On July 31, 1957, she wrote to appellee “I am going to send you something on my tax bill I owe you.” On August 5, 1957, she wrote “I told Mrs. Douglas to talk to you about securing a loan from the Building and Loan Association.” On November 15, 1957, she wrote to appellee “I am leaving all decisions and deliberations up to you.” On October 1, 1957, she wrote “You can do whatever you feel necessary about the repairs.” The evidence is overwhelming to the effect that appellant authorized the expenditures necessary to put the property in condition to be rented. Appellee mortgaged his farm to raise the money to make the repairs and pay insurance and taxes. He is entitled to be reimbursed out of the rents as indicated herein. Affirmed. Harris, C. J., and George Rose Smith, J., dissent.